DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 06/21/2022. 
Claim 10 is canceled. 
Claims 1, 13, and 17 are currently amended. 
Claims 1-9 and 11-21 are currently pending and examined below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/327,819 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims only differ in the classification of the athlete as an amateur or professional. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 13, and 17 recite the newly added limitation of “constantly updating news and/or statistics relating to actions listed in the conditional action database for the selected athlete”. While paragraph 15 of the published specification states that “the crowdfunding program may send users automated updates of rumors of news relating to a particular active conditional action by a particular professional athlete”, updating users when there are updates of rumors of news in an automated way is different than constantly updating users. Therefore, the newly added limitation is not reasonably conveyed in the specification. The dependent claims are also rejected based on their dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claims 1, 13, and 17 recite the newly added limitation of “constantly updating news and/or statistics relating to actions listed in the conditional action database for the selected athlete”. However, the term “constantly” is a relative term which renders the claims indefinite. The term “constantly” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The dependent claims are also rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-9 and 11-21 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of […] enabling sports fans to provide professional athletes with financial incentives to play for certain professional sports franchises, […] information about a plurality of professional athletes; […] conditional actions are associated with selected athletes whose information is stored […]; and a crowdfunding program that establishes communication between a user […], the athlete […], the conditional action […], and a user financial account […], […] a user selects a selected athlete […]; […] the selected athlete displayed […]; displaying: […] the user selects at least one conditional action for the selected athlete from the conditional action […]; and […] the user enters an amount of money to be transferred from the user financial account to the selected athlete financial account to the selected athlete if the selected athlete completes the at least one conditional action to enhance compensation to the selected athlete for playing with a certain profession sports franchise; and a funding bank that […], upon receiving authorization […], transfer funds from the user financial account to an account held by the selected athlete when the selected athlete completes the at least one conditional action. These limitations describe or set forth the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “A system for […], comprising: at least one server that administers: an athlete database that includes […] a conditional action database from which […], “device”, “database”, “by providing a user interface including: an athlete selector on the user device from which […] an action selector on the user device from which […] a contribution input on the user device from which”, “an athlete page”, “constantly [updating]”, and “communicates with the at least one server”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. The additional element of “constantly [updating]” also amounts to adding insignificant extra-solution activity.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional element of “constantly [updating]” also amounts to simply appending well-understood, routine, and conventional activity as evidenced by at least MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, e.g., using the Internet to gather data). The remaining additional elements do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-5, 7-9, 12, and 21 also recite limitations that are similar to the abstract ideas identified with respect to claims 1 and/or 11 (i.e., certain methods of organizing human activities and/or mental processes). Claims 2-5, 7-9, 12, and 21 do not recite any additional elements other than those recited in claims 1 and/or 11. Therefore, for the same reasons set forth with respect to claims 1 and/or 11, claims 2-5, 7-9, 12, and 21 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 6 and 11 recites also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 6 recites the additional elements of “comprises a mobile app.” Claim 11 recites the additional elements of “a new correlation component that”. However, for the same reason set forth with respect to claim 1, claims 6 and 11 also does not integrate the judicial exception into a practical application or amount to significantly more because the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claim 13 recites, in part, the limitations of […] enabling sports fans to provide professional athletes with financial incentives, […] includes information about a plurality of professional athletes; […] conditional actions are associated with selected athletes whose information is stored […]; and a crowdfunding program that establishes communication between a user […], the athlete […], the conditional action […], and a user financial account […], […] a user selects a selected athlete […]; […] the user selects at least one conditional action for the selected athlete from the conditional action […]; and […] the user enters an amount of money to be transferred from the user financial account to the selected athlete financial account to the selected athlete if the selected athlete completes the at least one conditional action; and a funding bank that […], upon receiving authorization […], transfer funds from the user financial account to an account held by the selected athlete when the selected athlete completes the at least one conditional action, the funding bank including an account center that administers financial accounts for the selected athlete, the account center including an escrow account that receives funds from users, wherein the funding bank receives funds conditionally contributed by the user from the user financial account and places the funds conditionally contributed into the escrow account; transfer the funds conditionally contributed from the escrow account to the account held by the selected athlete when the selected athlete completes the conditional action; or refund at least a portion of the funds conditionally contributed to the user if the selected athlete does not complete the conditionally action by a predetermined point in time. These limitations describe or set forth the abstract idea in claim 13. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). For the same reasons set forth with respect to claim 1, claim 13 also recite an abstract idea in Step 2A Prong 1. Claim 13 recites the additional elements of “A system […] comprising: at least one server that administers: an athlete database that includes […] a conditional action database from which […], “device”, “database”, “by providing a user interface including: an athlete selector on the user device from which”, “a page dedicated to the selected athlete displayed […] and including: an action selector from which […]; and a contribution input on the user device from which”, “constantly [updating]”, and “communicates with the at least one server”. However, for the same reasons explained above with respect to claim 1, claims 13 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 14-16 also recite limitations that are similar to the abstract ideas identified with respect to claim 13 (i.e., certain methods of organizing human activities and/or mental processes). Claims 14-16 do not recite any additional elements other than those recited in claim 13. Therefore, for the same reasons set forth with respect to claim 13, claims 14-16 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 17 recites, in part, the limitations of […] enabling sports fans to provide professional athletes with financial incentives to play for certain professional sports franchises, […] information about a plurality of professional athletes; […] conditional actions are associated with selected athletes whose information is stored […]; and a crowdfunding program that establishes communication between a user […], the athlete […], the conditional action […], and a user financial account […] to enable a user to: select a selected athlete […]; select at least one conditional action for the selected athlete from the conditional action […]; and […] select an amount of money to be transferred from the user financial account to the selected athlete financial account to the selected athlete for playing with a certain professional sports franchise if the selected athlete completes the at least one conditional action; and a funding bank that […], upon receiving authorization […]: receives a pledge from the user to contribute funds to the selected athlete if the selected athlete completes the conditional action; receives financial information from the customer; and consummates a financial transaction from the user financial account to the selected athlete based on the pledge in the event that the selected athlete completes the conditional action. These limitations describe or set forth the abstract idea in claim 17. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). For the same reasons set forth with respect to claim 1, claim 17 also recite an abstract idea in Step 2A Prong 1. Claim 17 recites the additional elements of “A system […] comprising: at least one server that administers: an athlete database that includes […] a conditional action database from which […], “device”, “database”, “through a page dedicated to the selected athlete displayed by the user device”, “constantly [updating] and “communicates with the at least one server”. However, for the same reasons explained above with respect to claim 1, claims 17 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 18-20 also recite limitations that are similar to the abstract ideas identified with respect to claim 17 (i.e., certain methods of organizing human activities and/or mental processes). Claims 18-20 do not recite any additional elements other than those recited in claim 17. Therefore, for the same reasons set forth with respect to claim 17, claims 18-20 also do not integrate the judicial exception into a practical application or amount to significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8-9, 11-12, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bagarella (US 2012/0059759), in view of Kopko (2010/0076776), in view of Kelley et al. (US 2008/0005231 A1, hereinafter “Kelley”), in further view of Jitkoff et al. (US 2012/0131441 A1, hereinafter “Jitkoff”). 


Claim 1:
Bagarella discloses:
A system for enabling sports fans to provide professional athletes with financial incentives to play for certain professional sports franchises, comprising: at least one server that administers (The Examiner notes that the above italicized limitation is intended use language that is given little to no patentable weight. However, for the sake of advancing prosecution, see at least: fundraising system, see [0091]; donor/pledger, see 0089]; the clarification of professional athletes and the reason for incentivizing them is considered intended use and is given little patentable weight, however both professional and amateur status are disclosed, see [0008])): 
an athlete database that includes information about a plurality of professional athletes (athlete name/donation counter, see [0112]; players listing, see [0108]); 
a conditional action database from which conditional actions are associated with selected athletes whose information is stored on the athlete database (donation engine, see [0087], conditional actions based on performance metrics, base hits, see [0089, 0093, 0097]. Also see citations above.); and 
a crowdfunding program (a fundraising program, see [0008]) establishes communication between a user device (user device in communication with the server, see [0028, 0033]), the athlete database, the conditional action database, and a user financial account (user, athlete, and activity director performs the database function, see [0008]; further figure 8 shows a drop down box to select a performance metric, indicating a stored list of potential metrics) by providing a user interface including (GUI, pledge server, see figure 24, [0120]. Also see citations above.): 
an athlete selector on the user device form which a user selects a selected athlete from an athlete database (select athlete, see [0089], ¶ 66 “Fig. 15 is a screen shot of an interface for selecting a sports league player in which performance metrics can be selected for making donations”. Also see citations above. ); 
an athlete page for the selected athlete displayed on the user device and displaying (page dedicated to the athlete, see figures 10 and 19. Also see citations above.): 
an action selector on the user device from which the user selects at least one conditional action for the selected athlete from the conditional action database (select metric, base hits, see [0089, 0093, 0097]; figure 8 showing a drop down list of metrics. Also see citations above.); and 
a contribution input on the user device from which the user enters an amount of money to be transferred from the user financial account (several mechanisms of transfer, see [0083]) to the selected athlete (Kopko teaches “to the selected athlete” in at least ¶¶ 39 and 44 and the rationale for combining Bagarella and Kopko is articulated below and incorporated herein.) if the selected athlete completes the at least one conditional action (donate $10 for base hits, see [0089], ¶ 98 “FIG. 9 depicts a final step of the Donation Package 500 creation process according to an illustrative embodiment. In this step the Pledge Value Button 900 is highlighted, informing the Donor/Pledgor they are on the fourth and final step of the process. The Donor/Pledgor is prompted to enter the Pledge Value Factor 540 in a Pledge Value Text Box 910. The Pledge Value Text Box 910 allows the Donor/Pledgor 101 to enter in the Pledge Value Factor 540 they would like to pledge each time the Metric 530 (of FIG. 8) is satisfied. Any monetary amount can be entered into this field, such as $0.10, $1.00, .English Pound.5.00, or 100 or, in an embodiment, any unit of measureable value”); and
 a funding bank that communicates with the at least one server and, upon receiving authorization from the crowdfunding program through the at least one server, transfers funds from the user financial account to an account held by the selected athlete (Kopko teaches “held by the selected athlete” in at least ¶¶ 39 and 44 and the rationale for combining Bagarella and Kopko is articulated below and incorporated herein.) when the selected athlete completes at least one conditional action (transfer funds to qualified escrow account based on conditional action, see [0083]. Also see at least Figure 2 and citations above.).
Bagarella does not disclose but Kopko teaches:
to enhance compensation to the selected athlete for playing with a certain professional sports franchise (the reason for transferring “to enhance compensation to the selected athlete for playing with a certain professional sports franchise” is considered intended use and is given minimal patentable weight, however it is disclosed in [0004, 0030, 0041, 0043]). Also see citations below.)
It would have been obvious to one of ordinary skill in the art to combine the system and method for fundraising of Bagarella with the system and method for fundraising and recruitment of Kopko because 1) a need exists for a system of fundraising that promotes donor activity by allowing donors to select performance metrics for an athlete to achieve to earn a donation (see Bagarella [0004, 0005, 0009]); and 2) a need exists for providing opportunities for fundraising activities to benefit the student/athlete directly (see Kopko [0001-0004]). Combining the metric and activity based fundraising system of Bagarella with the direct to individual benefit system of Kopko results in a system that will better serve the athlete’s interests and still provides room for the typical fundraising activities common in athletic endeavors.
While the combination of Bagarella/Kopko as modified above teach all of the above limitations, including an athlete page, they fail to explicitly teach an athlete page that provides updated news and/or statistics. Therefore, the combination of Bagarella/Kopko fails to explicitly teach the limitation [an athlete page displaying] […] updating news and/or statistics relating to actions listed in the conditional action database for the selected athlete (Bagarella teaches the limitation “listed in the conditional action database for the selected athlete” in at least [0087, 0089, 0093, 0097]). However, in the same field of endeavor, Kelley teaches the limitation of “updating news and/or statistics relating to actions” in at least [0054] “The digital athlete profile section 310 includes a separate scrollable window within sports social networking portal 100 (FIG. 5). Alternatively, digital athlete profile 310 may be a separate web page [i.e., an athlete page] or may be included in the web page of the athlete in sports social networking portal 100. The digital athlete profile shown in FIG. 5 may include an uploaded photograph of the student athlete, the student athlete's name and various sports-based criteria including height, weight, vertical jump, sports position, speed, strength and the like. Also, digital athlete profile section 310 may include one or more of statistics of the athlete, school information on the athlete, contact information of the athlete, the athlete's bio, academic information of the student athlete, news and events of the athlete, the athlete's awards, and recommendations for the athlete in section 502. Digital athlete profile 310 includes the ability to upload various videos and game highlights 504. These highlights 504 can include photographs (including photos, video highlights, game tapes, and the like) and also other various sports highlights for viewing by a user. The information that is provided to the digital athlete profile 310 may be gathered by various, coaches, athletic directors, fans, player, interns and other people who are willing to accumulate the information (i.e., statistics, video, digital pictures, etc.) and upload it to the website.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify the athlete page as taught by the combination of Bagarella/Kopko as modified above, by combining the athlete page that displays updated news and/or statistics for the selected athlete as taught by Kelley, because doing so would enable a user to view the athlete’s news and/or statistics without having to visit various website to gather information. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). Additionally, Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the athlete page of Kelley for the athlete page of the combination of Bagarella/Kopko as modified above. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B). 
While the combination of Bagarella/Kopko/Kelley as modified above teach an athlete page that updates news and/or statistics relating to actions listed in the conditional action database for the selected athlete, they fails to explicitly teach that the updating of news and/or statistics is constantly [updating]. However, in the same field of endeavor, Jitkoff teaches this limitation in at least paragraphs [0007], [0009]-[0010], and [0063]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify the updating of news and/or statistics relating to actions listed in the conditional action database for the selected athlete as taught by the combination of Bagarella/Kopko/Kelley, by combining the constant updating of news and/or statistics relating to sports as taught by Jitkoff, because doing so would provide users with updated news and/or statistics as quickly as possible without having a user visit various websites. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A).  Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the constant updating of news and/or statistics relating to sports of Jitkoff for the updating of news and/or statistics of the combination of Bagarella/Kopko/Kelley as modified above. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious  (KSR Rationale B). 

Claim 17. 
Bagarella discloses:
A system for enabling sports fans to provide provisional athletes with financial incentives to play for certain professional sports franchises, comprising: at least one server that administers (fundraising system, see [0091]; donor/pledger, see 0089]; the clarification of professional athletes and the reason for incentivizing them is considered intended use and is given little patentable weight, however both professional and amateur status are disclosed, see [0008].)): 
an athlete database that includes information about a plurality of athletes (athlete name/donation counter, see [0112]; players listing, see [0108]. Also see citations above.); 
a conditional action database from which conditional actions are associated with selected athletes whose information is stored on the athlete database (donation engine, see [0087], conditional actions based on performance metrics, base hits, see [0089, 0093, 0097]. Also see citations above.); 
a crowdfunding program (a fundraising program, see [0008]) that enables a user device to establish communication (user device in communication with the server, see [0028, 0033]) between the user device, the athlete database, the conditional action database, and a user financial account (user, athlete, and activity director performs the database function, see [0008]; further figure 8 shows a drop down box to select a performance metric, indicating a stored list of potential metrics) and to enable a user to (GUI, pledge server, see figure 24, [0120]. Also see citations above.): 
select a selected athlete from the athlete database (select athlete, see [0089]. Also see citations above.); and
through a page dedicated to the selected athlete displayed by the user device (page dedicated to the athlete, see figures 10 and 19. Also see citations above.);
select at least one conditional action for the selected athlete from the conditional action database (select metric, base hits, see [0089, 0093, 0097] further figure 8 shows a drop down box to select a performance metric, indicating a stored list of potential metrics. Also see citations above.); and 
select an amount of money to be transferred from the user financial account […] if the selected athlete completes the at least one conditional action  (donate $10 for base hits, see [0089]); and 
a funding bank that communicates with the at least one server, and, upon receiving authorization from the crowdfunding program through the at least one server: receives a pledge from the user to contribute funds to the selected athlete (Kopko teaches “to the selected athlete” in at least ¶¶ 39 and 44 and the rationale for combining Bagarella and Kopko is articulated below and incorporated herein.) if the selected athlete completes the conditional action (transfer funds to qualified escrow account based on conditional action, see [0083]. Also see citations above.); 
receives financial information from the customer (user account/payment information, see [0008], 0027. Also see citations above.) and 
consummates a financial transaction from the user financial account to the selected athlete (Kopko teaches “to the selected athlete” in at least ¶¶ 39 and 44 and the rationale for combining Bagarella and Kopko is articulated below and incorporated herein.) based on the pledge in the event that the selected athlete completes the conditional action  (donation engine, see [0087], conditional actions based on performance metrics, base hits, see [0089, 0093, 0097]. Also see citations above.). 
Bagarella does not disclose but Kopko teaches:
[transfer an amount of money] to the selected athlete (¶¶ 39 and 44. Also see citations above) to enhance compensation to the selected athlete for playing with a certain professional sports franchise (the reason for transferring “to enhance compensation to the selected athlete for playing with a certain professional sports franchise” is considered intended use and is given minimal patentable weight, however it is disclosed in [0004, 0043]. Also see citations below.).
It would have been obvious to one of ordinary skill in the art to combine the system and method for fundraising of Bagarella with the system and method for fundraising and recruitment of Kopko because 1) a need exists for a system of fundraising that promotes donor activity by allowing donors to select performance metrics for an athlete to achieve to earn a donation (see Bagarella [0004, 0005, 0009]); and 2) a need exists for providing opportunities for fundraising activities to benefit the student/athlete directly (see Kopko [0001-0004]). Combining the metric and activity based fundraising system of Bagarella with the direct to individual benefit system of Kopko results in a system that will better serve the athlete’s interests and still provides room for the typical fundraising activities common in athletic endeavors.
While the combination of Bagarella/Kopko as modified above teach all of the above limitations, including an athlete page, they fail to explicitly teach an athlete page that provides updated news and/or statistics. Therefore, the combination of Bagarella/Kopko fails to explicitly teach the limitation [an athlete page to enable a user to] view […] updating news and/or statistics relating to actions listed in the conditional action database for the selected athlete (Bagarella teaches the limitation “listed in the conditional action database for the selected athlete” in at least [0087, 0089, 0093, 0097]). However, in the same field of endeavor, Kelley teaches the limitation of “updating news and/or statistics relating to actions” in at least [0054] “The digital athlete profile section 310 includes a separate scrollable window within sports social networking portal 100 (FIG. 5). Alternatively, digital athlete profile 310 may be a separate web page [i.e., an athlete page] or may be included in the web page of the athlete in sports social networking portal 100. The digital athlete profile shown in FIG. 5 may include an uploaded photograph of the student athlete, the student athlete's name and various sports-based criteria including height, weight, vertical jump, sports position, speed, strength and the like. Also, digital athlete profile section 310 may include one or more of statistics of the athlete, school information on the athlete, contact information of the athlete, the athlete's bio, academic information of the student athlete, news and events of the athlete, the athlete's awards, and recommendations for the athlete in section 502. Digital athlete profile 310 includes the ability to upload various videos and game highlights 504. These highlights 504 can include photographs (including photos, video highlights, game tapes, and the like) and also other various sports highlights for viewing by a user. The information that is provided to the digital athlete profile 310 may be gathered by various, coaches, athletic directors, fans, player, interns and other people who are willing to accumulate the information (i.e., statistics, video, digital pictures, etc.) and upload it to the website.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify the athlete page as taught by the combination of Bagarella/Kopko as modified above, by combining the athlete page that displays updated news and/or statistics for the selected athlete as taught by Kelley, because doing so would enable a user to view the athlete’s news and/or statistics without having to visit various website to gather information. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). Additionally, Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the athlete page of Kelley for the athlete page of the combination of Bagarella/Kopko as modified above. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious  (KSR Rationale B). 
While the combination of Bagarella/Kopko/Kelley as modified above teach an athlete page that updates news and/or statistics relating to actions listed in the conditional action database for the selected athlete, they fails to explicitly teach that the updating of news and/or statistics is constantly [updating]. However, in the same field of endeavor, Jitkoff teaches this limitation in at least paragraphs [0007], [0009]-[0010], and [0063]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify the updating of news and/or statistics relating to actions listed in the conditional action database for the selected athlete as taught by the combination of Bagarella/Kopko/Kelley, by combining the constant updating of news and/or statistics relating to sports as taught by Jitkoff, because doing so would provide users with updated news and/or statistics as quickly as possible without having a user visit various websites. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A).  Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the constant updating of news and/or statistics relating to sports of Jitkoff for the updating of news and/or statistics of the combination of Bagarella/Kopko/Kelley as modified above. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious  (KSR Rationale B). 



Claim 2, 18. 
The combination of Bagarella/Kopko/Kelley/Jitkoff discloses each element of claim 1 above, Bagarella further discloses:
wherein the conditional action comprises a performance-based action (action by athlete, base hits, see [0087]. Also see citations above.).

Claim 3, 19. 
The combination of Bagarella/Kopko/Kelley/Jitkoff discloses each element of claim 1 above.
Bagarella does not disclose, but Kopko teaches:
wherein the athlete database include information about a plurality of athletes eligible to enter into a new contract and the conditional action corresponds to the selected athlete's signing with a particular team (The Examiner notes that the above italicized and underlined limitation is nonfunctional descriptive language that is given little to no patentable weight. However, Kopko teaches student/athlete, see [0004, 0030, 0041]) enrolls with an institution, see [0046, 0047]. Also see citations above.)
It would have been obvious to one of ordinary skill in the art to combine the system and method for fundraising of Bagarella with the system and method for fundraising and recruitment of Kopko because 1) a need exists for a system of fundraising that promotes donor activity by allowing donors to select performance metrics for an athlete to achieve to earn a donation (see Bagarella [0004, 0005, 0009]); and 2) a need exists for providing opportunities for fundraising activities to benefit the student/athlete directly (see Kopko [0001-0004]). Combining the metric and activity based fundraising system of Bagarella with the direct to individual benefit system of Kopko results in a system that will better serve the athlete’s interests and still provides room for the typical fundraising activities common in athletic endeavors.

Claim 6. 
The combination of Bagarella/Kopko/Kelley/Jitkoff discloses each element of claim 1 above, Bagarella further discloses:
wherein the crowdfunding program comprises a mobile app (mobile phones, see [0083]. Also see citations above.).

Claim 8. 
The combination of Bagarella/Kopko/Kelley/Jitkoff discloses each element of claim 1 above. Bagarella does not disclose, but Kopko teaches:
wherein the funding bank includes: a plurality of accounts for a corresponding plurality of selected athletes (¶ 39 “The student user also needs to designate a preferred way of receiving rewards--a check mailed to an address (e.g., to the student or to the school) or direct deposit to a bank account, etc. In one embodiment, the student user's GradeFund account functions also as a bank account from which checks can be directly issued.” ¶ 51 “student account”. ¶ 52 “Then, in step 50, the system executes the pledge or initiates a process for rewarding the student according to the terms of the pledge. For example, the system may charge a preset reward amount to an account such as a bank account or a credit card account, or, send a bill to the sponsor. Further, the system may notify the sponsor and/or student.” ¶ 53 “the system associates the incoming pledge with the applicable student account(s), only performance information in those account(s) are examined.” ¶ 54 “crediting the student’s account with a pledged monetary amount, when the pledge condition is deemed by the processing module to have been met.” Also see citations above.). It would have been obvious to one of ordinary skill in the art to combine the system and method for fundraising of Bagarella with the system and method for fundraising and recruitment of Kopko because 1) a need exists for a system of fundraising that promotes donor activity by allowing donors to select performance metrics for an athlete to achieve to earn a donation (see Bagarella [0004, 0005, 0009]); and 2) a need exists for providing opportunities for fundraising activities to benefit the student/athlete directly (see Kopko [0001-0004]). Combining the metric and activity based fundraising system of Bagarella with the direct to individual benefit system of Kopko results in a system that will better serve the athlete’s interests and still provides room for the typical fundraising activities common in athletic endeavors.

Claim 9. 
The combination of Bagarella/Kopko/Kelley/Jitkoff discloses each element of claim 1 above, Bagarella further discloses:
wherein the funding bank: receives a pledge from a user to contribute funds to the selected athlete (Kopko teaches “to the selected athlete” in at least ¶¶ 39 and 44 and the rationale for combining Bagarella and Kopko is articulated above and incorporated herein.) if the selected athlete completes the conditional action (receive pledge for performance metric, see [0089]. Also see ¶ 83 and citations above.); 
receives financial information regarding the user financial account from the user; and (donor financial information, see [0101], ¶ 8 “Donations made via credit cards, debit cards, PayPal, and bank accounts can be accommodated, as well as direct payment via check or money order for donations that meet specific requirements.” Also see citations above.)
consummates a financial transaction based on the pledge in the event that the selected athlete completes the conditional action (donor pays donation via payment method, upon performance by athlete, see [0008, 0101, 0089]. Also see citations above.).

Claim 11. 
The combination of Bagarella/Kopko/Kelley/Jitkoff discloses each element of claim 1 above, Bagarella further discloses:
further comprising: a news correlation component that locates news or other information regarding an athlete of the plurality of athletes […] (collect player/team news/data from team or league websites via internet link, see [0121]. Also see [0109] and citations above.). 
While the combination of Bagarella/Kopko as modified above teach a news correlations component that locates news or other information regarding athletes, they fail to explicitly teach and updates a profile for the athlete based on the news or other information. However, in the same field of endeavor, Kelley teaches this limitation in at least [0054] “The digital athlete profile section 310 includes a separate scrollable window within sports social networking portal 100 (FIG. 5). Alternatively, digital athlete profile 310 may be a separate web page [i.e., an athlete page] or may be included in the web page of the athlete in sports social networking portal 100. The digital athlete profile shown in FIG. 5 may include an uploaded photograph of the student athlete, the student athlete's name and various sports-based criteria including height, weight, vertical jump, sports position, speed, strength and the like. Also, digital athlete profile section 310 may include one or more of statistics of the athlete, school information on the athlete, contact information of the athlete, the athlete's bio, academic information of the student athlete, news and events of the athlete, the athlete's awards, and recommendations for the athlete in section 502. Digital athlete profile 310 includes the ability to upload various videos and game highlights 504. These highlights 504 can include photographs (including photos, video highlights, game tapes, and the like) and also other various sports highlights for viewing by a user. The information that is provided to the digital athlete profile 310 may be gathered by various, coaches, athletic directors, fans, player, interns and other people who are willing to accumulate the information (i.e., statistics, video, digital pictures, etc.) and upload it to the website.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify the athlete page as taught by the combination of Bagarella/Kopko as modified above, by combining the athlete page that displays updated news and/or statistics for the selected athlete as taught by Kelley, because doing so would enable a user to view the athlete’s news and/or statistics without having to visit various website to gather information. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). Additionally, Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the athlete page of Kelley for the athlete page of the combination of Bagarella/Kopko as modified above. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B). 

Claim 12. 
While the combination of Bagarella/Kopko teach a news correlation component, they fail to explicitly teach wherein the news correlation component provides selected users with notifications of update to the profile for the athlete. However, in the same field of endeavor, Kelley teaches this limitation in at least ¶ 24 “The calendar feature supports the ability to make various events or calendar inserts public or private. In this regard, an individual may designate who can see the calendar events which allows for increased privacy. Moreover, the calendar feature allows for the insertion of group events. In particular, a team coach may designate a team and, then when inserting a particular calendar event, may insert it for the entire team at one time. Such integration allows for the entire team to be integrated with a single action and, moreover, allows for the integration of a school calendar. This arrangement allows teachers and/or coaches to receive and send various alerts and messaging based on various calendar events. Also, the calendar provides for reminders for the various upcoming activities through the DAP interface and/or any other form of communication associated with it. Additionally, the calendar includes various filtering capabilities. This allows the DAP user to filter various calendar events by sport, practice, school event, personal and the like. Altogether, the calendaring capability allows for integration with various teams, parents, siblings and other network partners. In addition, the calendar feature provides a two-way communication link and includes advising features with the students, parents, and/or coaches and teachers.” ¶ 38 “The DAP system allows networking capabilities with other athletes and/or students' DAP. In this regard, users are able to view other DAPs within their network or their friends in one single place. Users are able to communicate, via alerts and SMS-type messages 94 within their network.” Also see citations above. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify the news component as taught by the combination of Bagarella/Kopko as modified above, by providing users with notifications of update to the profile of the athlete taught by Kelley, because doing so would enable a user to view the athlete’s news and/or statistics without having to visit various website to gather information. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

Claims 20 and 21:
The combination of Bagarella/Kopko/Kelley/Jitkoff discloses each element of claim 3 above, Bagarella fails to explicitly discloses:
wherein the condition action comprises the selected athlete signing a contract with the particular team.
Kopko teaches:
wherein the condition action comprises the selected athlete signing a contract with the particular team (the student/athlete, see [0004, 0030, 0041]) enrolls with an institution, see [0046, 0047]. Also see citations above.)
It would have been obvious to one of ordinary skill in the art to combine the system and method for fundraising of Bagarella with the system and method for fundraising and recruitment of Kopko because 1) a need exists for a system of fundraising that promotes donor activity by allowing donors to select performance metrics for an athlete to achieve to earn a donation (see Bagarella [0004, 0005, 0009]); and 2) a need exists for providing opportunities for fundraising activities to benefit the student/athlete directly (see Kopko [0001-0004]). Combining the metric and activity based fundraising system of Bagarella with the direct to individual benefit system of Kopko results in a system that will better serve the athlete’s interests and still provides room for the typical fundraising activities common in athletic endeavors.

Claims 7 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bagarella (US 2012/0059759), in view of Kopko (2010/0076776), in view of Kelley, in view of Jitkoff, in further view of Puntoriero (US 2014/0188634). 

Claim 7. 
The combination of Bagarella/Kopko/Kelley/Jitkoff discloses each element of claim 1 above, Bagarella further discloses:
wherein the funding bank includes: an account center for administering financial accounts (fundraising entity account, see [0083]. Also see citations above.) for the selected athlete (Kopko teaches the limitation “for the selected athlete” in at least ¶¶ 39 and 44 and the rationale for combining Bagarella and Kopko is articulated above and incorporated herein.), the account center including: 
an escrow account that receives funds from users (qualified escrow account, see [0083]. Also see citations above.).
wherein the escrow account: transfers funds conditionally contributed by the user from the user financial account to the account held by the selected athlete (Kopko teaches the limitation “to the account held by the selected athlete” in at least ¶¶ 39 and 44 and the rationale for combining Bagarella and Kopko is articulated above and incorporated herein.) when the selected athlete completes the conditional action; (escrow account, see [0083]; complete the action, calculate the donation, see [0089]. Also see citations above.)
The combination of Bagarella/Kopko/Kelley/Jitkoff does not disclose:
refunds at least a portion of the money to the user if the selected athlete does not complete the conditional action by a predetermined point in time 
Puntoriero teaches:
refunds at least a portion of the money to the user if the selected athlete does not complete the conditional action by a predetermined point in time (refund a portion of a sponsorship fee if a golfer fails to make the cut at a particular tournament; here, the conditional action being making the cut for the tournament, the predetermined point in time being the particular tournament in question, see [0034])
It would have been obvious to one of ordinary skill in the art to combine the system and method of providing professional athletes with financial incentives to play for certain professional sports franchises as disclosed by combination of Bagarella/Kopko/Kelley/Jitkoff as modified above, to include the refunding/crediting portion of Puntoriero, because doing so would result in a system that will better serve the athlete’s interests and still provides room for the typical fundraising activities common in athletic endeavors. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

Claim 13. 
Bagarella discloses:
A system for enabling sports fans to provide athletes with financial incentives, comprising: at least one server that administers (fundraising system, see [0091]; donor/pledger, see 0089]. Also see Figure 2 and citations above.): 
an athlete database that includes information about a plurality of athletes (athlete name/donation counter, see [0112]; players listing, see [0108]. Also see citations above.); 
a conditional action database from which conditional actions are associated with selected athletes whose information is stored on the athlete database (donation engine, see [0087], conditional actions based on performance metrics, base hits, see [0089, 0093, 0097]. Also see citations above.); and 
a crowdfunding program (a fundraising program, see [0008]) establishes communication (user device in communication with the server, see [0028, 0033]) between a user device, the athlete database, the conditional action database, and a user financial account (user, athlete, and activity director performs the database function, see [0008]; further figure 8 shows a drop down box to select a performance metric, indicating a stored list of potential metrics) by providing a user interface including (GUI, pledge server, see figure 24, [0120]. Also see citations above.): 
an athlete selector on the user device from which a selected athlete from the athlete database (select athlete, see [0089]; further figure 8 shows a drop down box to select a performance metric, indicating a stored list of potential metrics. Also see citations above.); and 
a page dedicated to the selected athlete displayed by the user device and including: (page dedicated to the athlete, see figures 10 and 19. Also see citations above.);
an action selector on the user device from which the user selects at least one conditional action for the selected athlete from the conditional action database (select metric, base hits, see [0089, 0093, 0097] further figure 8 shows a drop down box to select a performance metric, indicating a stored list of potential metrics. Also see citations above.); 
a contribution input on the user device from which the user enters an amount of money to be transferred from the user financial account to the selected athlete (Kopko teaches “to the selected athlete” in at least ¶¶ 39 and 44 and the rationale for combining Bagarella and Kopko is articulated below and incorporated herein.) if the selected athlete completes the at least one conditional action (donate $10 for base hits, see [0089]. Also see citations above.); and 
a funding bank that communicates with the at least one server and, upon receiving authorization from the crowdfunding program through the at least one server, transfers funds from the user financial account to an account held by the selected athlete when the selected athlete completes a conditional action, the funding bank including an account center that administers financial accounts for the selected athlete (Kopko teaches “to the selected athlete” in at least ¶¶ 39 and 44 and the rationale for combining Bagarella and Kopko is articulated below and incorporated herein.), the account center including (transfer funds to qualified escrow account, see [0083]) an escrow account that receives funds from users, wherein the funding account (escrow account, see [0083]. Also see citations above.): 4 
receives funds conditionally contributed by the user from the user financial account and places the funds conditionally contributed into the escrow account (¶ 83. Also see citations above.); 
transfers the funds contributed from the escrow account (¶ 83. Also see citations above). SLC_5108339.2
Bagarella does not disclose but Kopko teaches:
[transfer funds to account] held by the selected athlete when the selected athlete completes the conditional action (payment made to account held by athlete after condition met, see [0039]. Also see citations above.); or 
It would have been obvious to one of ordinary skill in the art to combine the system and method for fundraising of Bagarella with the system and method for fundraising and recruitment of Kopko because 1) a need exists for a system of fundraising that promotes donor activity by allowing donors to select performance metrics for an athlete to achieve to earn a donation (see Bagarella [0004, 0005, 0009]); and 2) a need exists for providing opportunities for fundraising activities to benefit the student/athlete directly (see Kopko [0001-0004]). Combining the metric and activity based fundraising system of Bagarella with the direct to individual benefit system of Kopko results in a system that will better serve the athlete’s interests and still provides room for the typical fundraising activities common in athletic endeavors.
While the combination of Bagarella/Kopko as modified above all of the above limitations, including an athlete page, they fail to explicitly teach an athlete page that provides updated news and/or statistics. Therefore, the combination of Bagarella/Kopko fails to explicitly teach the limitation [an athlete page displaying] […] updating news and/or statistics relating to actions listed in the conditional action database for the selected athlete (Bagarella teaches the limitation “listed in the conditional action database for the selected athlete” in at least [0087, 0089, 0093, 0097]). However, in the same field of endeavor, Kelley teaches the limitation of “updating news and/or statistics relating to actions” in at least [0054] “The digital athlete profile section 310 includes a separate scrollable window within sports social networking portal 100 (FIG. 5). Alternatively, digital athlete profile 310 may be a separate web page [i.e., an athlete page] or may be included in the web page of the athlete in sports social networking portal 100. The digital athlete profile shown in FIG. 5 may include an uploaded photograph of the student athlete, the student athlete's name and various sports-based criteria including height, weight, vertical jump, sports position, speed, strength and the like. Also, digital athlete profile section 310 may include one or more of statistics of the athlete, school information on the athlete, contact information of the athlete, the athlete's bio, academic information of the student athlete, news and events of the athlete, the athlete's awards, and recommendations for the athlete in section 502. Digital athlete profile 310 includes the ability to upload various videos and game highlights 504. These highlights 504 can include photographs (including photos, video highlights, game tapes, and the like) and also other various sports highlights for viewing by a user. The information that is provided to the digital athlete profile 310 may be gathered by various, coaches, athletic directors, fans, player, interns and other people who are willing to accumulate the information (i.e., statistics, video, digital pictures, etc.) and upload it to the website.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify the athlete page as taught by the combination of Bagarella/Kopko as modified above, by combining the athlete page that displays updated news and/or statistics for the selected athlete as taught by Kelley, because doing so would enable a user to view the athlete’s news and/or statistics without having to visit various website to gather information. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). Additionally, Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the athlete page of Kelley for the athlete page of the combination of Bagarella/Kopko as modified above. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B). 
While the combination of Bagarella/Kopko/Kelley as modified above teach an athlete page that updates news and/or statistics relating to actions listed in the conditional action database for the selected athlete, they fails to explicitly teach that the updating of news and/or statistics is constantly [updating]. However, in the same field of endeavor, Jitkoff teaches this limitation in at least paragraphs [0007], [0009]-[0010], and [0063]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify the updating of news and/or statistics relating to actions listed in the conditional action database for the selected athlete as taught by the combination of Bagarella/Kopko/Kelley, by combining the constant updating of news and/or statistics relating to sports as taught by Jitkoff, because doing so would provide users with updated news and/or statistics as quickly as possible without having a user visit various websites. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A).  Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the constant updating of news and/or statistics relating to sports of Jitkoff for the updating of news and/or statistics of the combination of Bagarella/Kopko/Kelley as modified above. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B). 
The combination of Bagarella/Kopko/Kelley/Jitkoff do not disclose but Puntoriero teaches:
refunds at least a portion of the funds conditionally contributed (Bagarella discloses “conditionally contributed” in at least ¶¶ 83, 89, and 97) to the user if the selected athlete does not complete the conditional action by a predetermined point in time (refund a portion of a sponsorship fee if a golfer fails to make the cut at a particular tournament; here, the conditional action being making the cut for the tournament, the predetermined point in time being the particular tournament in question, see [0034]. Also see citations above.)
It would have been obvious to one of ordinary skill in the art to combine the system and method of providing professional athletes with financial incentives to play for certain professional sports franchises as disclosed by combination of Bagarella/Kopko/Kelley/Jitkoff as modified above, to include the refunding/crediting portion of Puntoriero, because doing so would result in a system that will better serve the athlete’s interests and still provides room for the typical fundraising activities common in athletic endeavors. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

Claim 14. 
The combination of Bagarella, Kopko, and Puntoriero discloses each element of claim 13 above, Bagarella further discloses:
wherein the conditional action comprises a performance-based action (action by athlete, base hits, see [0087]. Also see citations above.).

Claim 15. 
The combination of Bagarella, Kopko, and Puntoriero discloses each element of claim 13 above.
Bagarella does not disclose but Kopko teaches:
wherein the athlete database includes information about a plurality of athletes eligible to enter into a new contract and the conditional action corresponds to the selected athlete's signing with a particular team (the student and pledge condition are related to an institution/team, see [0046]; the student may be an athlete based on the conditional element being an athletic achievement as in [0030, 0041]. Also see citations above.)
	It would have been obvious to one of ordinary skill in the art to combine the system and method for fundraising of Bagarella with the system and method for fundraising and recruitment of Kopko because 1) a need exists for a system of fundraising that promotes donor activity by allowing donors to select performance metrics for an athlete to achieve to earn a donation (see Bagarella [0004, 0005, 0009]); and 2) a need exists for providing opportunities for fundraising activities to benefit the student/athlete directly (see Kopko [0001-0004]). Combining the metric and activity based fundraising system of Bagarella with the direct to individual benefit system of Kopko results in a system that will better serve the athlete’s interests and still provides room for the typical fundraising activities common in athletic endeavors.

Claim 16:
Bagarella does not disclose but Kopko teaches:
wherein the condition action comprises the selected athlete signing a contract with the particular team (the student/athlete, see [0004, 0030, 0041]) enrolls with an institution, see [0046, 0047])
It would have been obvious to one of ordinary skill in the art to combine the system and method for fundraising of Bagarella with the system and method for fundraising and recruitment of Kopko because 1) a need exists for a system of fundraising that promotes donor activity by allowing donors to select performance metrics for an athlete to achieve to earn a donation (see Bagarella [0004, 0005, 0009]); and 2) a need exists for providing opportunities for fundraising activities to benefit the student/athlete directly (see Kopko [0001-0004]). Combining the metric and activity based fundraising system of Bagarella with the direct to individual benefit system of Kopko results in a system that will better serve the athlete’s interests and still provides room for the typical fundraising activities common in athletic endeavors.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bagarella (US 2012/0059759), in view of Kopko (2010/0076776), in view of Kelley, in view of Jitkoff, in further view of Beekman et al. (US 2014/0207695 A1) (hereinafter “Beekman”). 

Claim 4. 
Bagarella further discloses:
wherein the conditional action comprises a primary conditional action […] with the primary conditional action (select multiple metrics, and the calculation is performed multiple times and donation is tallied, see [0087]. Also see citations above.).
The combination of Bagarella/Kopko/Kelley/Jitkoff fail to explicitly teach […] and an ancillary conditional action is associated […]. However, in the same field of endeavor of fundraising, Beekman teaches this limitation in at least ¶ 83 “enables the beneficiary of a donation made by a donor to express gratitude to the donor”. Also see at least ¶¶ 2, 23, 85, 90-91, and 93. 
It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the fundraising as taught by the combination of Bagarella/Kopko/Kelley/Jitkoff as modified above, by combining the ancillary conditional action as taught by Beekman, because doing so would shows appreciation to the donor which would increase the chances of further donations in the future. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Claim 5. 
The combination of Bagarella/Kopko/Kelley/Jitkoff fail to explicitly teach:
wherein the ancillary conditional action is an act of gratitude from the selected (Bagarella discloses the concept of selecting an athlete in at least ¶ 89 and Figure 15) athlete to at least one user. However, in the same field of endeavor of fundraising, Beekman teaches this limitation in at least ¶ 2 “Fundraising activities are undertaken by a number of organizations, including charities, schools, sports clubs, hospitals, legal associations, and non-profit corporations.” ¶ 83 “enables the beneficiary of a donation made by a donor to express gratitude to the donor”. The Examiner asserts that the beneficiary of the donation is the sports club (i.e., athlete(s)). Also see at least ¶¶ 2, 23, 85, 90-91, and 93. 
It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the fundraising as taught by the combination of Bagarella/Kopko/Kelley/Jitkoff as modified above, by combining the ancillary conditional action as taught by Beekman, because doing so would shows appreciation to the donor which would increase the chances of further donations in the future. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “The systems of claim 1, 13, and 17 address the problem of providing a unique user interface that enables and individual to select a particular athlete and, from a page dedicated to the selected athlete displayed on a user device, select one or more conditional actions of which the user will compensate the selected athlete, select the amount of compensation for the selected athlete, and obtain continuously updated information (news and/or statistics) that corresponds to teach conditional action the user has selected for the selected athlete. It is respectfully submitted that he claims do not recite a basic concept, such as a mental process that can be performed in the human mind or by a human using a pen and paper, that is similar to any abstract idea previously identified by the courts.” 

In response, the Examiner respectfully disagrees. Unlike in DDR in which the claimed invention solved the business challenge of retaining website visitors that is particular to the internet, here the claimed invention amounts to merely reciting the performance of a business practice along with the requirement to perform it on the internet. The claimed invention here is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea. The additional elements are being used as tools, in their ordinary capacity, to perform the abstract idea. Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Argument B: “[T]he fundraising system of Bagarella transfer the fund to the account of the fundraising entity, not an account held by the athlete”. 

	The Office Action relies on Kopko to teach the concept of transferring the funds into the account held by the athlete as explained above. 

Argument C: “With respect to claims 1 and 17, Bagarella and Kopko lack any teaching or suggestion of a funding bank that meets the requirement of claims 1, 17.” 

	In response, the Examiner respectfully disagrees. Bagarella discloses the claimed funding bank in at least Figure 2 and ¶ 83 “In an embodiment, the Fundraising System 100 is accessible via the Internet such as through a Web-browsable website. FIG. 2 is a block diagram including an overview of how an Internet-based system functions according to an embodiment of present inventive concepts. FIG. 2 depicts an overview of how the Internet-based system functions. The fundraising process can be driven by Donor/Pledgor 101 interaction with the GUI 200 comprising a software application that will be hosted on one or more Servers 240. A Server 240 can comprise any computer system hosting a computer program and/or website that is accessible via a wide area network such as, for example, the Internet. Donors/Pledgors 101 can access GUI 200 using a network capable device, including but not limited to Desktop Computers 210, Laptop Computers 220, and Mobile Phones 230. After donations are pledged and confirmed, funds may be collected from the Donors/Pledgors 101 and processed by a Payment Processor 270. These funds may be collected using a variety of different methods including but not limited to credit card, debit card, check, money order, ACH transfer, wire transfer, or PayPal. The role of Payment Processor 270 may be taken on by any entity that qualifies to handle the collection and distribution of monies generated through fundraising activities and such entities may include, but are not limited to, banks, other financial institutions, and other third party organizations that offer such services. Once donation funds are processed and confirmed, they can be transferred into a Fundraising Entity Account 280 via ACH transfer, wire transfer, or other secure method suitable for such a transaction. Alternatively, funds may be transferred into a qualified Escrow account before being transferred into a Fundraising Entity Account 280. Another alternative scenario involves payment being directly made to the Fundraising Entity 102 via check as depicted by a dotted line 272 connecting the Payment Processor 270 to the Fundraising Entity 102. If transaction fees are collected, these fees may be collected before disbursement to the Fundraising Entity Account 280 or Fundraising Entity 102, or they may be paid by the Fundraising Entity 102 after funds are received. Hereafter, the term Fundraising Entity 102 will be used to represent both the Fundraising Entity Account 280 and the Fundraising Entity 102 itself when referring to an entity that receives funds from donations. In circumstances where a distinction is required, it will be made.”

Argument D: “Bagarella and Kopko also lack any teaching or suggestion of a system that incentivizes professional athletes to pay for certain professional sport franchises. Further, Bagarella and Kopko lack any teaching or suggestion of a system that enables a user to enhance compensation to the selected athlete for playing with a certain professional sports franchise if the selected athlete completes … at least one conditional action’ selected by the user.” 

	In response, the Examiner respectfully disagrees. The clarification of professional athletes and the reason for incentivizing them is considered intended use and is given little to no patentable weight. However, both professional and amateur status are disclosed in at least ¶ 8 “Embodiments are directed to fundraising systems and methods built around reducing cost and increasing efficiency of fundraising activities. In an embodiment, donations are generated via pledges against measurable performance metrics arising from any event that produces such metrics. Such events may include but are not limited to professional sporting events, collegiate sporting events, regional/local sporting events, Olympic sporting events, stock market performance, a movie's opening weekend, or a political election.”
	With regard to the limitation “to enhance compensation to the selected athlete for playing with a certain professional sports franchise”, it is considered intended use language that is given little to no patentable weight. However, see at least ¶ 1 “monetizing personal performance information” and ¶ 41 “the performance information may include […] an athletic achievement”. 

Argument E: “With further respect to claim 17, neither Bagarella and Kopko lack any teaching or suggestion of a system that enables a user to incentivize a selected athlete through a crowdfunding program ‘through a page dedicated to the selected athlete,’ which enables the user to select the athlete, one or more conditional actions to be performed by the selected athlete, and an amount of money corresponding to each conditional action that will be paid by the user to the selected athlete if the selected athlete performs the condition action.” 

	In response, the Examiner respectfully disagrees. At least Figure 10 shows the action selector and contribution input on a page dedicated to the selected athlete. A user can select at least one conditional action and an amount of money to be transferred by clicking on element 1020 which enables a user to change the conditional action and the amount of money previously entered. Figure 19 also shows the action selector and contribution input on a page dedicated to the selected athlete by clicking the “donate now” on the top right of the page.   

Argument F: “In addition, with respect to claims 3 and 19, neither Bagarella nor Kopko teaches or suggests a crowdfunding program that provides an interface, such as a page dedicated to a selected athlete, through which a user may access information about a plurality of athletes eligible to enter into a new contract or select a conditional action that corresponds to the selected athlete’s signing with a particular team”. 

	In response, the Examiner respectfully disagrees. Claims 3 and 19 do not state that a user accesses information about a plurality of athletes eligible to enter into a new contract through a page of the selected athlete. As explained above with respect to claims 3 and 19, the limitations of claims 3 and 19 are nonfunctional descriptive language that is given little to no patentable weight. However, Kopko teaches eligible athletes signing with a particular team in at least ¶ 46 “student enrolled in Harvard University”. ¶ 47 “enrolling at a particular instructing institution (e.g., Harvard University)”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Pub No. 2016/0196590 to Morgan disclosing methods for facilitating and improving fundraising efforts for booster clubs, institutions, and athletes.
U.S. Pub No. 2015/0243175 to Raman disclosing a method of incentivizing desired activities by a third party.
U.S. Pub No. 2014/0370972 to Mullen disclosing a system to provide pledges based on a triggering event for a fundraiser.
U.S. Pub No. 2014/0067494 to Squires disclosing an activity monitor that will provide a reward to a user for achieving movement/athletic goals.
U.S. Pub No. 2011/0264521 to Straka disclosing a system a portal for donors to find and contribute to charities for achieving specific goals, such as athletic goals.
U.S. Pub No. 2012/0066117 to Shuman disclosing a system for fans to provide financial pledges to colleges.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681